Dismissed and Memorandum Opinion filed October 26, 2006







Dismissed
and Memorandum Opinion filed October 26, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00847-CR
____________
 
DARRYL ANDRE WILLIAMS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
179th District Court
Harris County, Texas
Trial Court Cause No. 1081886
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to possession of less than one gram of cocaine.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on August 28, 2006, to confinement for 60 days in the
Harris County Jail.  Appellant filed a pro se notice of appeal.  We dismiss the
appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, the defendant has no right of
appeal, and the defendant waived any right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R.
App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed October
26, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.
Do Not Publish C Tex. R. App. P.
47.2(b).